This case is a companion case with that of Burton et al. v. Wabash Railway Company, 58 S.W.2d 443. Both cases involve the same question of law arising out of similar states of facts. Like unto the Burton case, this appeal came to this court by transfer upon the certificate of the Kansas City Court of Appeals that its opinion herein (21 S.W.2d 1110), is in conflict with that of the Springfield Court of Appeals in the case of Carr v. St. Louis-San Francisco Railway Company, 284 S.W. 184.
This is an action for damages for negligent delay in the transportation of respondents' (plaintiffs') cattle by appellant (defendant) from Salisbury, Missouri, to the Liner Live Stock Commission Company, consignee, at the National Stock Yards in East St. Louis, Illinois. At the trial, which was before the Circuit Court of Chariton County, without a jury, the parties stipulated that the cattle were delivered at the National Stock Yards and unloaded into the unloading pens within reasonable time for sale on the day of arrival and that whatever damage resulted to respondents was caused by delay in the handling of the cattle in the stock yards after they were unloaded at the unloading pens. There was judgment for respondents in the sum of $334.25, and appellant appealed to the Kansas City Court of Appeals. The latter court reversed the judgment and remanded the cause for the reasons stated by it in its opinion in Burton v. Wabash Railway Company, 22 S.W.2d 201, but transferred the appeal to this court on account of the conflict of opinions heretofore mentioned.
For the reasons stated by this court in its opinion in Burton v. Wabash Railway Company, 332 Mo. 268, 58 S.W.2d 443, and simultaneously delivered with that in the instant case, the judgment herein is reversed. Cooley and Westhues, CC.,
concur.